IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00310-CR

MICHAEL DARREN BOYDSTON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 18th District Court
                            Johnson County, Texas
                             Trial Court No. F48751


                                     ORDER


      Michael Boydston’s motion for rehearing and en banc reconsideration is denied.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Opinion delivered and filed August 27, 2015